 Exhibit 10.3

 

 

AMENDMENT AND WAIVER

 

This Amendment and Waiver dated as of April 14, 2014 (the “Amendment”), amends
that certain Securities Purchase Agreement, dated as of February 22, 2013, as
amended by an Amendment and Waiver, dated as of September 18, 2013 (as amended,
the “Purchase Agreement”), between PLC Systems Inc., a Yukon Territory
corporation (the “Company”) and the Purchasers named therein (the “Purchasers”)
and the Transaction Documents entered into in connection with the Purchase
Agreement.  Terms used as defined terms herein and not otherwise defined shall
have the meanings provided therefor in the Purchase Agreement.

 

WHEREAS, the undersigned Purchasers hold at least sixty percent (60%) of the
outstanding “Shares” of Common Stock sold under the Purchase Agreement and by
their execution of this Amendment, are authorized pursuant to the terms of the
Purchase Agreement to enter into this Amendment and to waive certain rights and
amend certain terms under the Purchase Agreement;

 

WHEREAS, the Company wishes to engage in a private offering wherein the Company
will issue to GCP IV, LLP up to $750,000 of additional 2011 SPA Securities
pursuant to the terms and conditions of the 2011 Securities Purchase Agreement,
as amended as of the date hereof (the “Amended 2011 Securities Purchase
Agreement” and such issuance and sale, the “New 2011 SPA Securities Issuance”);
and

 

WHEREAS, the Company and the Purchasers wish to amend and waive certain terms
and conditions of the Purchase Agreement pursuant to the terms hereof;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Purchasers (on behalf of the
holders of all of the Common Stock and Warrants issued under the Purchase
Agreement) agree to the following modifications to the Purchase Agreement as
follows:

 

1.             Amendments.

 

(a)     Amendment to Definition of 2011 SPA Securities. The definition of 2011
SPA Securities shall be removed and replaced with the following:

 

“ “2011 SPA Securities” shall mean the debentures and warrants issued and sold
by the Company pursuant to the 2011 Securities Purchase Agreement, as amended,
and all securities issued or to be issued upon conversion of such debentures or
exercise of such warrants on the terms thereof, issued as of the date hereof.”

 

(b)     Additional Company Representations. The Company has the requisite
corporate power and authority to enter into this Amendment and otherwise to
carry out its obligations hereunder.  The execution and delivery of this
Amendment by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, the Board
of Directors or the Company’s stockholders in connection therewith.  This
Amendment has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Additional Holder Representations.   Each Purchaser acknowledges and
agrees that as of the date of this Amendment such Purchaser holds all of the
Shares acquired by the Purchaser under the Purchase Agreement.

 

2.            Exempt Issuance. The undersigned Purchasers hereby acknowledge
that (a) the New 2011 SPA Securities Issuance represents the issuance of
additional 2011 SPA Securities, which is an Exempt Issuance and is not a
Subsequent Financing, (b) with respect to the New 2011 SPA Securities Issuance,
the Purchasers expressly waive all dilutive adjustments, purchase price resets,
anti-dilution and other ratchet protections as described in the Transaction
Documents, including, without limitation, pursuant to (i) Section 4.12 of the
Purchase Agreement (Participation in Future Financing), (ii) Section 4.14 of the
Purchase Agreement (Purchase Price Reset), (iii) Section 4.15 of the Purchase
Agreement (Most Favored Nation Provision), (iv) Section 4.20 of the Purchase
Agreement (Variable Rate Transaction), and (v) Section 3(b) of the Warrants
(Subsequent Equity Sales), and (c) with respect to the New 2011 SPA Securities
Issuance, the Purchasers expressly waive any provision under any Transaction
Document that would otherwise prohibit the New 2011 SPA Securities Issuance.

 

3.             Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Amendment.

 

4.             Public Disclosure.  On or before 9:30 am (New York City time)
within four (4) Trading Days following the date hereof, the Company shall file a
Current Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and attaching this Amendment as an exhibit thereto. From and
after the filing of such Current Report, the Company represents to the Holder
that it shall have publicly disclosed all material, non-public information
delivered to the Holder by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by this Amendment.

 

5.             Reference to the Purchase Agreement.  On and after the date
hereof, each reference to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import shall mean and be a reference to the Purchase Agreement as
amended hereby.  No reference to this Amendment need be made in any instrument
or document at any time referring to the Purchase Agreement, and a reference to
the Purchase Agreement in any such instrument or document shall be deemed to be
a reference to the Purchase Agreement as amended hereby.

 

6.             Effect on Transaction Documents.  Except as expressly set forth
above, all of the terms and conditions of the Purchase Agreement and the
Transaction Documents shall continue in full force and effect after the
execution of this Amendment and shall not be in any way changed, modified or
superseded by the terms set forth herein.  Notwithstanding the foregoing, this
Amendment shall be deemed for all purposes as an amendment to the Purchase
Agreement as required to serve the purposes hereof, and in the event of any
conflict between the terms and provisions of the Purchase Agreement, on the one
hand, and the terms and provisions of this Amendment, on the other hand, the
terms and provisions of this Amendment shall prevail.

 

7.             Amendments and Waivers. The provisions of this Amendment can be
amended or waived in the manner permitted under the Purchase Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

 

8.             Execution. This Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

9.             Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be determined
pursuant to the Governing Law provision of the Purchase Agreement.

 

10.           Entire Agreement.  This Amendment contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Amendment.

 

[Signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

 

PLC SYSTEMS INC.

 

 

 

 

 

By:

/s/ Gregory W. Mann

 

 

Name: Gregory W. Mann

 

 

Title: Chief Financial Officer

 

 

 

 

Agreed to and Accepted:

 

 

 

PLC MEDICAL SYSTEMS INC.

 

 

 

 

 

By:

/s/ Mark R. Tauscher

 

Name: Mark R. Tauscher

 

Title: President

 

 

 

PLC SYSTEMAS MEDICOS INTERNACIONAIS

 

(DEUTSCHLAND) GMBH

 

 

 

 

 

By:

/s/ Gregory W. Mann

 

Name: Gregory W. Mann

 

Title: Managing Director

 

 

[Purchaser Acknowledgement follows]

 

 
 

--------------------------------------------------------------------------------

 

 

PURCHASER ACKNOWLEDGEMENT

 

The undersigned Purchaser hereby agrees to be bound by the terms of this
Amendment and Waiver to Purchase Agreement.

 

NAME OF PURCHASER:      GRQ Consultants, Inc. 401K                              

 

 

Signature of Authorized Signatory:      /s/ Barry
Honig                                   

 

 

Name of Authorized Signatory:           Barry
Honig                                            

 

 

Title of Authorized Signatory:
          Trustee                                                     

 

 
 

--------------------------------------------------------------------------------

 

 

PURCHASER ACKNOWLEDGEMENT

 

The undersigned Purchaser hereby agrees to be bound by the terms of this
Amendment and Waiver to Purchase Agreement.

 

NAME OF PURCHASER:      Barry
Honig                                                          

 

 

Signature of Authorized Signatory:      /s/ Barry
Honig                                   

 

 

Name of Authorized Signatory:
                                                                           

 

 

Title of Authorized
Signatory:                                                                              

 

 
 

--------------------------------------------------------------------------------

 

 

PURCHASER ACKNOWLEDGEMENT

 

The undersigned Purchaser hereby agrees to be bound by the terms of this
Amendment and Waiver to Purchase Agreement.

 

NAME OF PURCHASER:      Sandor Capital Master Fund                              

 

 

Signature of Authorized Signatory:      /s/ John S.
Lemak                               

 

 

Name of Authorized Signatory:           John S.
Lemak                                        

 

 

Title of Authorized Signatory:
          Manager                                                   

 

 
 

--------------------------------------------------------------------------------

 

 

PURCHASER ACKNOWLEDGEMENT

 

The undersigned Purchaser hereby agrees to be bound by the terms of this
Amendment and Waiver to Purchase Agreement.

 

NAME OF PURCHASER:      Joseph I.
Kazarnovsky                                        

 

 

Signature of Authorized Signatory:      /s/ Joseph I.
Kazarnovsky                

 

 

Name of Authorized Signatory:
                                                                           

 

 

Title of Authorized
Signatory:                                                                              

 

 
 

--------------------------------------------------------------------------------

 

 

PURCHASER ACKNOWLEDGEMENT

 

The undersigned Purchaser hereby agrees to be bound by the terms of this
Amendment and Waiver to Purchase Agreement.

 

NAME OF PURCHASER:      Alpha Capital
Anstalt                                         

 

 

Signature of Authorized Signatory:      /s/ Konrad
Ackermann                      

 

 

Name of Authorized Signatory:           Konrad
Ackermann                               

 

 

Title of Authorized Signatory:
          Director                                                     

 